DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendments
All pending claims 1-31 filed October 1, 2021 were examined in this final office action necessitated by amendment.
Response to Arguments
Applicant’s arguments, see remarks filed October 1, 2021 with respect to the rejection(s) of claim(s) under35 USC 102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made necessitated by amendment to independent claims. 
The undersigned examiner respectfully disagrees with Applicant. The combination of Shaw in view of Marks teach a) cart sharing privileges data structures; and b) members of a cart sharing group individually adding, deleting, modifying items in the shared shopping cart. 
Rejection under 35 USC 101 is withdrawn. The combination of elements in each independent claim render each claim a practical application.
Under Pertinent Prior Art below are additional references addressing shared shopping cart and permission/privilege data structures for review.
Applicant’s patent counsel is welcome to schedule a telephonic interview that may help to resolve issues on the merits.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-31 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 22 of co-pending Application No. 16/433607 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims achieve a similar outcome using the same computing structures. This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-14, 16-20, 22-26 and 28-31 are rejected under 35 USC 103 as being unpatentable over Shaw, US 2015/0025991, in view of Marks, US 6,876,977. 
In Shaw see at least:
(underlined art text
Regarding claim 11. A computer-implemented method comprising:
[Shaw: 0049] In essence, the model creates a platform where "Retailers" sign up for "calls" that remain open, and "Consumers" form virtual groups that trigger the "puts" once they achieve scale--and therefore force the Retailer to furnish the goods at the pre-negotiated discount rates.
receiving, at an e-commerce order processor, an order from a first user comprising at least one product,
[Shaw: 0091] Referring to FIG. 2, the procedure commences when a user, purchaser or buyer accesses, via the Internet 6, the group discount server computer 7 by way of one of the distributed computer terminals 5 and logging in a website, at 10, designated as "GetYourTeamAGreatDeal.com".  Once logged in, the user searches for a specific product or service, at 12, and the website returns search results indicating whether the product or service searched is available or can be acquired through the website.  The user selects the desired product or service, at 14, from the search results.
[Shaw: 0092] If the system, however, determines that no such a prior group or family has yet been formed or created for the specific product or service the user can still add the product or service to the shopping cart, at 26.  The user can then check out, at 28, place a deposit towards the product or service to be purchased and start a new group or family, at 28.  
wherein the order is received in conjunction with an order sharing configuration indication and in conjunction with an order completion event;
[Shaw: 0087] Engine 8h is a social networking module that helps with implementing a social networking capability between registered customers.  This is implemented either on top of an existing social network (e.g., Facebook) or through a proprietary social network.  The customers use this engine to share their carts, wish-lists, successful discount scenarios, and purchasing profiles with other customers.  The customers utilize this network to identify and form groups to apply for higher group discounts. 
[Shaw: 0092] … Again, a user can then make use of social media to publicize the group or family and that the selected product or service can be acquired by others who may wish to join the same group or family, at 30. 
[Shaw: 0093] Referring to FIG. 3, the routine or subroutine for handling deposits is illustrated.  Once the user checks out of the shopping cart the user places a deposit of X %, at 32, where x is established by the system 1 and may vary from product-to-product or for different categories of goods/services or may be a function of the base price or MSRP.  The deposit is placed in escrow bank account, at 34, and the deposit, together with other funds deposited in the escrow account are held in the account until it is time to disperse the funds to a seller of the product or service. 
Please note: Making a payment deposit is disclosed in the instant specification and order completion event.
wherein the order sharing configuration indication indicates that sharing privilege for the order are associated with a second user based on an order sharing configuration, and wherein the order sharing configuration comprises a data structure for electronic sharing of the order with the second user;
Rejection is based in part upon the teachings applied to claim 11 by Shaw and further taught and/or suggested by Shaw-Marks. Although Shaw customers i) share their carts, wish-lists, successful discount scenarios, and purchasing profiles with other customers; and ii)   customers utilize the network to identify and form groups to apply for higher group discounts, Shaw does not expressly mention sharing privilege for the order are associated with a second user based on an order sharing configuration, and wherein the order sharing configuration comprises a data structure for electronic sharing of the order with the second user. Marks on the other hand would have taught Shaw techniques that provide a sharing indication and a data structure for electronic sharing.
In Marks see at least:
(Marks: 19: col. 6, line 66-col. 7, line 15)  FIG. 2 outlines registration process functionality provided to support the shared shopping basket model discussed hereinabove. As shown, any desired number n of registrants (i.e., group members) 36, 38, 46, 48 may be added 76 to a shopping group. Registrant Attribute may be Defined 83 (as listed in FIG. 3) and Shopping Group Attributes Defined 85 (as listed in FIG. 4) so that group 78 may interact with shopping basket 22 to produce an order 54 as discussed hereinabove. As shown in FIG. 3, in addition to conventional address information 80 required for correspondence, billing, and shipping, various E-commerce and/or Basket Management functions 82 as listed, may be individually optionally attributed to a particular registrant 36, 38, 46, and/or 48. The Relationships attribute 84 indicates whether the registrant is internal or external to the customer. Shopping Group Membership attribute 86 defines which, if any, Shopping Group or Groups a registrant will belong.
(Marks: 111: col. 19, lines 34-47) For example, User A creates a basket. This basket inherits all pricing controls of User A. When User A created the basket, it stores the Group ID the user was in at time of creation. All members of the group may see this new basket. If the basket has a password applied, then any user in the group would need to know this password in order to perform any action on it. This would include adding products, removing products, deleting the basket, copying the basket, checking out, etc. So, if User A wanted to enable User B to add products, User A could notify User B through an interface on the website of the system 20. This may be done with an email generated with a hyperlink to the basket, and the name and password for future reference. In this manner, the basket is "forwarded" to others.
(Marks: col. 19-col. 22) Please see sharing privilege data structures in at least Tables V-XII and Actions Described Table XIV. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Marks, that utilize a sharing permission data structure in order to manage shared electronic cart and member interactions with the shared cart, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Marks to the teachings of Shaw would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
processing an order deferment for the order based on an order sharing criterion;
Rejection is based upon the teachings and rationale applied to claim 11 and further taught and/or suggested by Shaw-Marks.
In Shaw-Marks see at least:
[Shaw: 0053] The system is structured to provide a ladder system for the time to assemble a family.  In other words, the initial group has, for example, 30 days to form, and if it crosses the minimum threshold (25 members), then the 30 day clock can start over to provide ample time to get to the next threshold (50 members), and so on. Please note: This qualifies as an order deferment dependent upon sharing criterion.
receiving an order change from the second user to the order from the first user; and
Rejection is based upon the teachings and rationale applied to claim 11 and further taught and/or suggested by Shaw-Marks.
In Shaw-Marks see at least:
[Shaw: 0091] … If the system determines that a previous family or group has been initiated for the same product or service the system adds the desired product or service to a shopping cart, at 18.  At that point, the user can "check out" and place a deposit for the product or service, at 20, and become a member of the family or buying group.  A feature of the invention is that the user who has just become a member of the family can then make use of social media to socialize or publicize the group or family and that the selected product or service can be acquired by others who may wish to join the same group or family, at 22.  The greater the size of the group typically the greater the discount level or tier that the group can realize through volume or bulk purchase. Please note: Referring back to Fig. 2, the first user started a family and the second user joined the first user’s family and adds product to the shopping cart. This changes the order due to the fact more product has been ordered.
(Marks: 111: col. 19, lines 34-47) For example, User A creates a basket. This basket inherits all pricing controls of User A. When User A created the basket, it stores the Group ID the user was in at time of creation. All members of the group may see this new basket. If the basket has a password applied, then any user in the group would need to know this password in order to perform any action on it. This would include adding products, removing products, deleting the basket, copying the basket, checking out, etc. So, if User A wanted to enable User B to add products, User A could notify User B through an interface on the website of the system 20. Please note: For examination purposes, User B, i.e. second user, makes a change to the order. User A’s order is deferred until a completion event occurs.
processing an order completion based on the order sharing criterion.
Rejection is based upon the teachings and rationale applied to claim 11 and further taught and/or suggested by Shaw-Marks.
In Shaw-Marks see at least:
[Shaw: 0094] After a group or family has been formed and at least one deposit placed into the escrow account the system determines whether the sale closes, the family or group is dissolved due to inactivity or failure to reach the minimum size group or the user walks away.  If the system determines that a critical mass has been reached and the group or family has grown to a size sufficient to at least provide a predetermined or desired price discount or a first discount tier has been reached for the selected product or service the sale can be closed, at 36.
Regarding claim 12: Rejection is based upon the teachings and rationale applied to claim 11 and further taught and/or suggested by Shaw-Marks. Users who join the first user’s family purchasing group have privileges, e.g. voting privileges, Shaw: Fig. 5 (77- Yes or No).
 Regarding claim 13: Rejection is based upon the teachings and rationale to claim 12. The second user is an example of adding a quantity, i.e. at least one unit of product, to the order.
Regarding claim 14: Rejection is based upon the teachings and rationale applied to claim 12 and further taught and/or suggested by Shaw-Marks. [Shaw: 0110] … If the total number of users in the group is equal to or greater than the number of items available for sale the sale is closed, at 94. Please note: This criteria sets an upper bound on the monetary value of the group purchase.
Regarding claim 16: Rejection is based upon the teachings and rationale applied to claim 12 regarding sharing order privileges and data structure.
Regarding claim 17: Rejection is based upon the teachings and rationale applied to claim 16 regarding separate data structures. 
Regarding claim 18: Rejection is based upon the teachings and rationale applied to claim 17 and further taught and/or suggested by Shaw-Marks. [Shaw: 0075] The "Buyer" Database" 9a includes information about all registered customers who are potential buyers.  This includes unique database IDs for each buyer, their login and authentication information, and optional information such as shipping address, telephone numbers, etc.
Regarding claim 19: Rejection is based upon the teachings and rationale applied to claim 16 and further taught and/or suggested by Shaw-Marks. Shaw: Fig. 2 (20) and Fig. 3 (42, 44 & 46) show how Shaw tracks deposits, i.e. contributions.
Regarding claim 20: Rejection is based upon the teachings and rationale applied to claim 16 and further taught and/or suggested by Shaw-Marks. [Shaw: 0063] The system 1 includes a plurality of distributed retailer's computer terminals 2, a plurality of distributed producer's computer terminals 3, a plurality of distributed shipper's computer terminals 4 and a plurality of distributed buyer's computer terminals or mobile devices 5.  [Shaw: 0068] … A seller-group scenario refers to the case where a group of sellers offer a combined discount on multiple items in a buyer's or buyers' list. 
Regarding claims 22-26: Rejections are based upon the teachings and rationale applied to claim 11.
Regarding claim 28: Rejection is based upon the teachings and rationale applied to claim 11 and further taught and/or suggested by Shaw-Marks. [Shaw: 0058] Fig. 4 is similar to Figs. 2-3 but illustrates how a system clock resets upon reaching a next discount tier size.
Regarding claims 29 and 30: Rejections are based upon the teachings and rationale applied to claim 11 and further taught and/or suggested by Shaw-Marks. [Shaw: 0110] … If the total number of users in the group is equal to or greater than the number of items available for sale the sale is closed, at 94. Please note: Shaw-Mark’s system reaches a quantity threshold, e.g. 5 user in the group each allowed quantity one.
Regarding claim 31: Rejection is based upon the teachings and rationale applied to claim 11. Shaw: Fig. 1A for server computer, network and user computers, e.g. Retailer’s, Producer’s, Shipper’s & Buyer’s.
Regarding claims 1-4 and 7-10: Rejections are based upon the teachings and rationale applied to claim 11 and dependents of claim 11 reciting similar subject matter. User interface is a web browser communicating with GetYourTeamAGreatDeal.com, Shaw: see at least Fig. 2 (10).
Claims 5 and 15 are rejected under 35 USC 103 as being unpatentable over Shaw, US 2015/0025991, and Marks, US 6,876,977, as applied to claims 2 and 12 further in view of Staicut et al., US 2014/0279242.
Rejections are based in part upon the teachings and rationale applied to claims 2 and 12 by Shaw-Marks and further taught and/or suggested by Shaw-Marks-Staicut. Although Shaw-Marks do not expressly mention placing a limit on a brand name associated with a product, Staicut on the other hand would have taught Shaw-Marks techniques for limiting time and/or quantity of a brand name products.
In Staicut, see at least:
[Staicut: 0059] FIG. 3 is a flow diagram of an exemplary process 300 by which a user can try out a product in accordance with a disclosed embodiment.  At reference 310, the user device receives and displays product information for one or more products offered for sale, such as provided by a product transaction system (e.g., online store or business).  The product information can include a product description (e.g., brand name and product identifier), pricing information (e.g., retail price, discount and savings), product image(s) taken at different viewpoints and restricted conditions, if any, including a remaining time duration of the sale and/or a remaining quantity and any other conditions.  For example, the product may be offered for sale under restricted conditions, such as of time and/or quantity. 
 One of ordinary skill in the art before the effective filing date would have recognized that applying known techniques taught by Staicut, which set time and/or quantity limit on a product, e.g. brand name, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Staicut to the teachings of Shaw-Marks would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claims 6, 21 and 27 are rejected under 35 USC 103 as being unpatentable over Shaw, US 2015/0025991, and Marks, US 6,876,977, as applied to claims 1 and 11 further in view of Kalaboukis, US 10,621,564.
Rejections are based in part upon the teachings and rationale applied to claims 1 and 11 by Shaw-Marks and further taught and/or suggested by Shaw-Marks-Kalaboukis. Although Shaw-Marks have various criteria for closing the sale in a group purchasing scenario, Shaw-Marks does not expressly mention criterion that limits the second user to a monetary purchase value threshold. Kalabukis on the other hand would have taught Shaw-Marks techniques for limiting monetary purchase values. 
In Kalboukis, see at least:
(Kalboukis: col. 17, lines 38-57)  At about the same time as the group membership is established, at 904, transactions limits may be established for each member individually or collectively.  For example, each member may be given an individual transaction limit of $500 (or some members may have different transaction limits).  Further, when the pre-identified members are acting together as a group, a joint transaction limit is established while the members are together and before expiration of a time limit.  In some cases, the joint transaction limit is more than an aggregate of the individual transaction limits; in other cases the joint transaction limit is less than the aggregate of the individual transaction limits.  In one specific example, a family may include parents and two children (one is 10 years old and the other is 8 years old).  The parents may establish spending limits of $25.00 for each child.  However, when those children are together they may only spend $40.00 together.  This may be because the children have already demonstrated to their parents that when together these children act foolishly and, maybe, the older child has a negative influence on the younger child.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques taught by Kalaboukis, which limit spending of a second user to a monetary purchase value threshold, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Kalaboukis to the teachings of Shaw-Marks would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.  It would have been obvious to one of ordinary skill in the art before the effective filing date to ascertain the Shaw-Marks-Kalboukis parent closing the sale once the child reached its spending limit or voting to close the sale.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0035005 (Kumar et al.) “Online Cart and Shopping List Sharing,” discloses:
[0021] … In exemplary embodiments, a secondary user may access the saved virtual shopping cart. In exemplary embodiments, the secondary user can, save the virtual shopping cart, re-share the virtual shopping cart, and add the items from the saved virtual shopping cart into their own personal virtual shopping cart.
[0039] … In exemplary embodiments, the primary user, using the primary user application, may set security permissions for which users may access the virtual shopping cart.
US 2016/0171578 (Bawge et al.) “Methods and Systems Supporting Online Shopping as a Shared and Social Activity,” discloses:
[0038] In a representative embodiment according to the present disclosure, an end-user of a merchant web site may also request that they be permitted to “join” a particular shared/social shopping cart. The term “join” may be used herein with respect to a particular shared/social shopping cart to indicate that, in addition to be allowed to “follow” a particular shared/social shopping cart, an end-user has requested to be permitted to perform certain actions with respect to that particular shared/social shopping cart that are normally permitted to be performed only by the creator/owner of the particular shared/social shopping cart. For example, an end-user that has been permitted to “join” a particular shared/social shopping cart may be permitted to make certain changes to the shared/social shopping cart. Such changes may include, for example, adding a product item to, or deleting a product item from the particular shared/social shopping cart. The creator/owner of the particular shared/social shopping cart may set permissions specifying what each end-user that they allow to “join” a particular shared/social shopping cart may do with respect to the particular shared/social shopping cart. For example, in accordance with the present disclosure, a first end-user that has been allowed to “join” a particular shared/social shopping cart of a second end-user may be permitted to add or delete a product item to/from the shared/social shopping cart, may be allowed to submit or post information, and may be allowed to moderate (i.e., review and approved or reject) comments and/or reviews added by other end-users, but may not be allowed to invite other end-users to “join” the shared/social shopping cart without the approval of the creator/owner of the particular shared/social shopping cart.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        December 28, 2021